        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 1 of 18 PageID #:1



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GEORGE LIMBERT, as sole trustee of THE )
KALLIOPI LEOUSSI BOURODIMOS OHIO)
LEGACY TRUST,                           )
                                        )         Case No.
               Plaintiff,               )         Hon.
                                        )
v.                                      )         JURY DEMAND
                                        )
MATTHEW WILLIAMSON, THE                 )
ARISTOTELIS GROUP, LLC, a foreign       )
Limited Liability Company, and AMERICAN )
PRIVATE EQUITY GROUP, LLC, a foreign )
Limited Liability Company,              )
                                        )
               Defendants.              )

                                         COMPLAINT

         Plaintiff, GEORGE LIMBERT, as sole trustee of THE KALLIOPI LEOUSSI-

BOURODIMOS OHIO LEGACY TRUST (“Mr. Limbert”), by his attorneys, LEWIS

BRISBOIS BISGAARD & SMITH LLP, pursuant to Federal Rule of Civil Procedure (“Fed. R.

Civ. P.”) 3, for his Complaint against Defendants, MATTHEW WILLIAMSON, THE

ARISTOTELIS GROUP, LLC, a foreign Limited Liability Company (“Aristotelis”), and

AMERICAN PRIVATE EQUITY GROUP, LLC, a foreign Limited Liability Company,

(“APEG”), states as follows:

                                    NATURE OF THE CASE

         1.        This action arises from a multi-pronged fraud in which Kalliopi Leoussi-

Bourodimos was duped into investing in a fictitious property acquisition project in Chicago,

Illinois controlled by Chicago Suburban Apartment Property 2013-1 (“CSAP”), a Limited

Liability Company purportedly formed by Aristotelis and in which Ms. Leoussi-Bourodimos

tendered a $500,000.00 membership interest.


4825-5338-4304.1
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 2 of 18 PageID #:2



         2.        Neither CSAP nor the property acquisition project existed at any time relevant to

this action.

         3.        To convince Ms. Leoussi-Bourodimos and other potential investors otherwise,

Defendant Williamson, the project’s promoter, using the alias Stamatios Sevaslidis, engaged in a

multi-pronged fraud whereby he induced Ms. Leoussi-Bourodimos to execute a contract known

as the Subscription Agreement for Chicago Suburban Apartment Property 2013-1 (“Subscription

Agreement”).        See Subscription Agreement, attached as Exhibit A.          In exchange for the

$500,000.00 membership agreement, Ms. Leoussi-Bourodimos was to receive an undisclosed

percentage interest in CSAP. Ex. A at ¶ 1.

         4.        Notwithstanding Ms. Leoussi-Bourodimos tendering the $500,000.00, the project

never commenced and Ms. Leoussi-Bourodimos never received a percentage interest in CSAP.

         5.        Even after confronted with his failure to fulfill his obligations under the

Subscription Agreement, Defendant Williamson, individually and on behalf of and as an

employee of both Aristotelis and APEG, continues attempting to solicit additional investment

monies from both Ms. Leoussi-Bourodimos and Mr. Limbert.

                                               PARTIES

         6.        Plaintiff George Limbert is a citizen of the United States residing in Ohio. At all

relevant times, Plaintiff was the sole trustee of The Kalliopi Leoussi Bourodimos Ohio Legacy

Trust (“the Trust”).

         7.        Ms. Leoussi-Bourodimos resides in and is a citizen of Greece. Ms. Leoussi-

Bourodimos’s activities with respect to CSAP were undertaken on behalf of herself and as

Settlor of the Trust. On October 23, 2017, Ms. Leoussi-Bourodimos assigned all of her rights




4825-5338-4304.1                                   -2-
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 3 of 18 PageID #:3



arising from the agreement with Defendant to the Trust. Accordingly, all of Ms. Leoussi-

Bourodimos’s claims against Defendants are properly assigned to Plaintiff.

         8.        Defendant Matthew Williamson is a citizen of the United States residing in

Illinois.     He is purportedly the Senior Principal of APEG.         Defendant also uses the alias

Stamatios Sevaslidis, Partner at Aristotelis.

         9.        Defendant The Aristotelis Group, LLC is a foreign Limited Liability Company

doing business in Illinois at 2135 City Gate Lane, Suite 300 Naperville, Illinois 60563 and in

which Defendant Matthew Williamson claims to be a Partner under the name Stamatios

Sevaslidis.

         10.       Defendant American Private Equity Group, LLC is a foreign Limited Liability

Company doing business in Illinois at 2135 City Gate Lane, Suite 300 Naperville, Illinois 60563

and in which Defendant Matthew Williams claims to be a Senior Principal.

                                    JURISDICTION AND VENUE

         11.       This Court has personal jurisdiction over Defendants because the acts alleged

occurred, in whole or in part, within the Court’s District.

         12.       This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant

to 28 U.S.C. § 1331.

         13.       This Court has diversity jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§ 1332 because the amount in controversy exceeds $75,000.00 and the Parties are citizens of

different states/territories.

         14.       This Court has supplemental jurisdiction over Plaintiff’s state-based claims

pursuant to 28 U.S.C. § 1367 because they are so related to Plaintiff’s federal claims that they




4825-5338-4304.1                                   -3-
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 4 of 18 PageID #:4



form part of the same case or controversy under Article III of the United States Constitution

(“U.S. Const.”).

         15.       Venue is properly placed in this District, pursuant to 28 U.S.C. § 1391(b), because

the facts and events giving rise to Plaintiff’s claims occurred in this District.

                                  SUBSTANTIVE ALLEGATIONS

         16.       On February 20, 2013, Ms. Leoussi-Bourodimos executed the Subscription

Agreement. On or about that date, she tendered her $500,000.00 membership interest. CSAP

was to acquire “a property in the Chicago, Illinois area” that is not described except for a brief

header noting “Acquisition of one Chicago-area Multifamily (Apartment) Property.” Ex. A at ¶

1.

         17.       The project described in the Subscription Agreement never commenced and Ms.

Leoussi-Bourodimos never received a percentage interest in CSAP.

         18.       Instead, Defendant Williamson converted the funds for his personal use and never

carried out his obligations under the Subscription Agreement.

         19.       CSAP is recognized on neither the Illinois Secretary of State website nor the

Delaware Secretary of State website. However, the Subscription agreement identifies CSAP as

“existing and in good standing under the laws of the state of its organization.” Ex. A at ¶ 5(a).

         20.       Matthew Williamson is not recognized on the Financial Industry Regulatory

Authority (“FINRA”) website broker check as associated with either APEG or Aristotelis.

         21.       Stamatios Sevaslidis is not recognized on the FINRA website broker check.

         22.       The Aristotelis Group, LLC is not recognized on the FINRA website broker

check.




4825-5338-4304.1                                   -4-
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 5 of 18 PageID #:5



          23.      American Private Equity Group, LLC is not recognized on the FINRA website

broker check.

          24.      Christian Novay, counsel for Mr. Limbert, met with Defendant Williamson at his

office in March of 2018 to discuss his relationship with Ms. Leoussi-Bourodimos in greater

detail.

          25.      During this meeting, Defendant Williamson was evasive and unresponsive. He

repeatedly represented that there was no documentation codifying any relationship between

himself and Ms. Leoussi-Bourodimos, notwithstanding the fact that Mr. Limbert had already

tendered, among other things, the Subscription Agreement.

          26.      Defendant Williams further represented that any contracts between himself and

Ms. Leoussi-Bourodimos were oral.

          27.      Immediately after this meeting, Defendant Williamson flew to Greece and

attempted to convince Ms. Leoussi-Bourodimos to invest additional funds with him.                  She

declined and demanded that Defendant Williamson remit the $500,000.00, which he refused.

          28.      In August of 2018, Defendant Williamson attempted to contact Mr. Limbert

directly, but Mr. Limbert did not take the call.

                                            COUNT I
                       (Fraudulent Misrepresentation - Matthew Williamson)

          29.      Plaintiff repeats and realleges Paragraphs 1 to 28 with the same force and effect as

though fully set forth herein.

          30.      The Subscription Agreement represented unequivocally that “[CSAP] is existing

and in good standing under the laws of the state of its organization.” Ex. A at ¶ 5(a).




4825-5338-4304.1                                   -5-
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 6 of 18 PageID #:6



         31.       The Subscription Agreement further represented unequivocally that Ms. Leoussi-

Bourodimos was entitled to a “percentage interest” in CSAP to “be determined…five (5)

business days prior to the closing of” the Property. Ex. A at ¶ 1.

         32.       These representations were false when made.

         33.       Defendant Williamson, as Principal of and on behalf of Defendant Aristotelis, and

as Principal of and on behalf of Defendant APEG, made these representations knowing that they

were false and failed to disclose the falsity of said representations.

         34.       Defendant Williamson knew that Ms. Leoussi-Bourodimos would rely on his

representations in deciding whether to tender the $500,000.00 membership interest.

         35.       Ms. Leoussi-Bourodimos justifiably relied on Defendant Williamson’s affirmative

representations as documented in the Subscription Agreement

         36.       Had Ms. Leoussi-Bourodimos known that CSAP does not exist and that the

property acquisition project was a sham, she would not have entered into the Subscription

Agreement.

         37.       As a direct and proximate result of Defendants’ fraudulent misrepresentations,

Plaintiff suffered damages of $500,000.00 plus the promised and expected percentage interest in

the nonexistent CSAP.

                                            COUNT II
                           (Conspiracy to Defraud - Matthew Williamson)

         38.       Plaintiff repeats and realleges Paragraphs 1 to 37 with the same force and effect as

though fully set forth herein.

         39.       Defendant Williamson, Partner at Aristotelis/Senior Principal of APEG, using the

alias Stamatios Sevaslidis and acting within the scope of his employment, entered into agreement




4825-5338-4304.1                                   -6-
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 7 of 18 PageID #:7



and, upon information and belief, conspired with other Aristotelis and APEG employees for the

common purpose of defrauding potential investors, including Ms. Leoussi-Bourodimos.

         40.       Defendant Williamson worked in concert with other Aristotelis and APEG

employees and others to, among other things, conceal from Ms. Leoussi-Bourodimos that CSAP

and the property acquisition project are nonexistent.

         41.       Defendant Williamson and others actively participated in and benefited from the

fraudulent scheme.

         42.       Defendant Williams entered into the conspiracy with other Aristotelis and APEG

employees and others and acted in furtherance thereof for the purpose of injuring the financial

interest of potential investors, including Ms. Leoussi-Bourodimos, by means of fraud.

         43.       Ms. Leoussi-Bourodimos – and, by extension, Plaintiff – had no knowledge of the

falsity of the foregoing representations and omissions and justifiably and reasonably relied on

them to their detriment.

         44.       As a direct and proximate result of the conspiracy, Plaintiff has been damaged in

the sum of $500,000.00 plus the promised and expected percentage interest in the nonexistent

CSAP.

                                            COUNT III
                             (Breach of Contract - Matthew Williamson)

         45.       Plaintiff repeats and realleges Paragraphs 1 to 44 with the same force and effect as

though fully set forth herein.

         46.       At all relevant times there existed a valid and enforceable contract between Ms.

Leoussi-Bourodimos and Defendant Williamson: the Subscription Agreement.




4825-5338-4304.1                                   -7-
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 8 of 18 PageID #:8



         47.       Ms. Leoussi-Bourodimos performed all of her obligations under the Subscription

Agreement, to wit: tendering $500,000.00 and executing the Subscription Agreement on

February 20, 2013.

         48.       Defendant Williamson, on behalf of Defendant Aristotelis, breached the contract

by failing to provide a percentage interest in CSAP.

         49.       As a direct and proximate result of this breach, Ms. Leoussi-Bourodimos suffered

damages in the amount of $500,000.00 plus the promised and expected percentage interest in the

nonexistent CSAP.

                                            COUNT IV
                                 (Conversion - Matthew Williamson)

         50.       Plaintiff repeats and realleges Paragraphs 1 to 49 with the same force and effect as

though fully set forth herein.

         51.       Ms. Leoussi-Bourodimos was and is entitled to the percentage interest in CSAP

and acquired full and exclusive property rights to it upon execution of the Subscription

Agreement and $500,000.00 payment.

         52.       Defendants did not provide a percentage interest and unlawfully acquired the

original $500,000.00 payment, thereby unlawfully retaining, controlling, and possessing Ms.

Leoussi-Bourodimos’s property.

         53.       In so retaining, controlling, and possessing Ms. Leoussi-Bourodimos’s property,

they deprived her of its possession and use.

         54.       As a direct and proximate result of Defendants’ conversion, Ms. Leoussi-

Bourodimos has been harmed because she was deprived of compensation to which she is

entitled.




4825-5338-4304.1                                   -8-
        Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 9 of 18 PageID #:9



                                            COUNT V
                               (RICO § 1962(c) - Matthew Williamson)

         55.       Plaintiff repeats and realleges Paragraphs 1 to 54 with the same force and effect as

though fully set forth herein.

         56.       Defendant Aristotelis is an enterprise engaged in and whose activities affect

interstate commerce. Defendant Williamson is employed by or associated with the enterprise.

         57.       Defendants agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Ms. Leoussi-Bourodimos.            Specifically, Defendant Williamson, on

behalf of Defendant Aristotelis, induced Ms. Leoussi-Bourodimos to tender $500,000.00 in

support of a fictitious property acquisition project.           Defendant Williamson continues to

participate in a pattern of racketeering activity, including by attempting to solicit additional

investments funds.

         58.       The acts set forth above constitute a pattern of racketeering activity pursuant to 18

U.S.C. § 1961(5)

         59.       Defendants have directly and indirectly conducted and participated in the conduct

of the enterprise’s affairs through the pattern of racketeering and activity described above, in

violation of 18 U.S.C. § 1962(c).

                                         COUNT VI
             (Fraudulent Misrepresentation - Aristotelis Under Respondeat Superior)

         60.       Plaintiff repeats and realleges Paragraphs 1 to 59 with the same force and effect as

though fully set forth herein.

         61.       The Subscription Agreement represented unequivocally that “[CSAP] is existing

and in good standing under the laws of the state of its organization.” Ex. A at ¶ 5(a).




4825-5338-4304.1                                    -9-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 10 of 18 PageID #:10



         62.       The Subscription Agreement further represented unequivocally that Ms. Leoussi-

Bourodimos was entitled to a “percentage interest” in CSAP to “be determined…five (5)

business days prior to the closing of” the Property. Ex. A at ¶ 1.

         63.       These representations were false when made.

         64.       Defendant Williamson, as Principal of and on behalf of Defendant Aristotelis, and

acting within the scope of his employment, made these representations knowing that they were

false and failed to disclose the falsity of said representations.

         65.       Defendant Williamson knew that Ms. Leoussi-Bourodimos would rely on his

representations in deciding whether to tender the $500,000.00 membership interest.

         66.       Ms. Leoussi-Bourodimos justifiably relied on Defendant Williamson’s affirmative

representations as documented in the Subscription Agreement

         67.       Had Ms. Leoussi-Bourodimos known that CSAP does not exist and that the

property acquisition project was a sham, she would not have entered into the Subscription

Agreement.

         68.       As a direct and proximate result of Defendants’ fraudulent misrepresentations,

Plaintiff suffered damages of $500,000.00 plus the promised and expected percentage interest in

the nonexistent CSAP.

                                            COUNT VII
                   (Conspiracy to Defraud - Aristotelis Under Respondeat Superior)

         69.       Plaintiff repeats and realleges Paragraphs 1 to 68 with the same force and effect as

though fully set forth herein.

         70.       Defendant Williamson, Partner at Aristotelis and using the alias Stamatios

Sevaslidis and acting within the scope of his employment, entered into agreement and, upon




4825-5338-4304.1                                   -10-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 11 of 18 PageID #:11



information and belief, conspired with other Aristotelis employees for the common purpose of

defrauding potential investors, including Ms. Leoussi-Bourodimos.

         71.       Defendant Williamson worked in concert with other Aristotelis employees and

others to, among other things, conceal from Ms. Leoussi-Bourodimos that CSAP and the

property acquisition project are nonexistent.

         72.       Defendant Williamson and others actively participated in and benefited from the

fraudulent scheme.

         73.       Defendant Williams entered into the conspiracy with other Aristotelis employees

and others and acted in furtherance thereof for the purpose of injuring the financial interest of

potential investors, including Ms. Leoussi-Bourodimos, by means of fraud.

         74.       Ms. Leoussi-Bourodimos – and, by extension, Plaintiff – had no knowledge of the

falsity of the foregoing representations and omissions and justifiably and reasonably relied on

them to their detriment.

         75.       As a direct and proximate result of the conspiracy, Plaintiff has been damaged in

the sum of $500,000.00 plus the promised and expected percentage interest in the nonexistent

CSAP.

                                           COUNT VIII
                    (Breach of Contract - Aristotelis Under Respondeat Superior)

         76.       Plaintiff repeats and realleges Paragraphs 1 to 75 with the same force and effect as

though fully set forth herein.

         77.       At all relevant times there existed a valid and enforceable contract between Ms.

Leoussi-Bourodimos and Defendant Williamson: the Subscription Agreement.




4825-5338-4304.1                                   -11-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 12 of 18 PageID #:12



         78.       Ms. Leoussi-Bourodimos performed all of her obligations under the Subscription

Agreement, to wit: tendering $500,000.00 and executing the Subscription Agreement on

February 20, 2013.

         79.       Defendant Williamson, on behalf of Defendant Aristotelis, and acting within the

scope of his employment, breached the contract by failing to provide a percentage interest in

CSAP.

         80.       As a direct and proximate result of this breach, Ms. Leoussi-Bourodimos suffered

damages in the amount of $500,000.00 plus the promised and expected percentage interest in the

nonexistent CSAP.

                                            COUNT IX
                        (Conversion - Aristotelis Under Respondeat Superior)

         81.       Plaintiff repeats and realleges Paragraphs 1 to 80 with the same force and effect as

though fully set forth herein.

         82.       Ms. Leoussi-Bourodimos was and is entitled to the percentage interest in CSAP

and acquired full and exclusive property rights to it upon execution of the Subscription

Agreement and $500,000.00 payment.

         83.       Defendants did not provide a percentage interest and unlawfully acquired the

original $500,000.00 payment, thereby unlawfully retaining, controlling, and possessing Ms.

Leoussi-Bourodimos’s property.

         84.       In so retaining, controlling, and possessing Ms. Leoussi-Bourodimos’s property,

they deprived her of its possession and use.

         85.       As a direct and proximate result of Defendants’ conversion, Ms. Leoussi-

Bourodimos has been harmed because she was deprived of compensation to which she is

entitled.



4825-5338-4304.1                                   -12-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 13 of 18 PageID #:13



                                               COUNT X
                        (RICO § 1962(c) - Aristotelis Under Respondeat Superior)

         86.         Plaintiff repeats and realleges Paragraphs 1 to 85 with the same force and effect as

though fully set forth herein.

         87.         Defendant Aristotelis is an enterprise engaged in and whose activities affect

interstate commerce. Defendant Williamson is employed by or associated with the enterprise.

         88.         Defendants agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Ms. Leoussi-Bourodimos.              Specifically, Defendant Williamson, on

behalf of Defendant Aristotelis, induced Ms. Leoussi-Bourodimos to tender $500,000.00 in

support of a fictitious property acquisition project.             Defendant Williamson continues to

participate in a pattern of racketeering activity, including by attempting to solicit additional

investments funds.

         89.         The acts set forth above constitute a pattern of racketeering activity pursuant to 18

U.S.C. § 1961(5)

         90.         Defendants have directly and indirectly conducted and participated in the conduct

of the enterprise’s affairs through the pattern of racketeering and activity described above, in

violation of 18 U.S.C. § 1962(c).

                                             COUNT XI
                   (Fraudulent Misrepresentation - APEG Under Respondeat Superior)

         91.         Plaintiff repeats and realleges Paragraphs 1 to 90 with the same force and effect as

though fully set forth herein.

         92.         The Subscription Agreement represented unequivocally that “[CSAP] is existing

and in good standing under the laws of the state of its organization.” Ex. A at ¶ 5(a).




4825-5338-4304.1                                     -13-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 14 of 18 PageID #:14



         93.       The Subscription Agreement further represented unequivocally that Ms. Leoussi-

Bourodimos was entitled to a “percentage interest” in CSAP to “be determined…five (5)

business days prior to the closing of” the Property. Ex. A at ¶ 1.

         94.       These representations were false when made.

         95.       Defendant Williamson, as Principal of and on behalf of Defendant APEG, and

acting within the scope of his employment, made these representations knowing that they were

false and failed to disclose the falsity of said representations.

         96.       Defendant Williamson knew that Ms. Leoussi-Bourodimos would rely on his

representations in deciding whether to tender the $500,000.00 membership interest.

         97.       Ms. Leoussi-Bourodimos justifiably relied on Defendant Williamson’s affirmative

representations as documented in the Subscription Agreement

         98.       Had Ms. Leoussi-Bourodimos known that CSAP does not exist and that the

property acquisition project was a sham, she would not have entered into the Subscription

Agreement.

         99.       As a direct and proximate result of Defendants’ fraudulent misrepresentations,

Plaintiff suffered damages of $500,000.00 plus the promised and expected percentage interest in

the nonexistent CSAP.

                                           COUNT XII
                    (Conspiracy to Defraud - APEG Under Respondeat Superior)

         100.      Plaintiff repeats and realleges Paragraphs 1 to 99 with the same force and effect as

though fully set forth herein.

         101.      Defendant Williamson, Senior Principal at APEG and acting within the scope of

his employment, entered into agreement and, upon information and belief, conspired with other




4825-5338-4304.1                                   -14-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 15 of 18 PageID #:15



APEG employees for the common purpose of defrauding potential investors, including Ms.

Leoussi-Bourodimos.

         102.      Defendant Williamson worked in concert with other APEG employees and others

to, among other things, conceal from Ms. Leoussi-Bourodimos that CSAP and the property

acquisition project are nonexistent.

         103.      Defendant Williamson and others actively participated in and benefited from the

fraudulent scheme.

         104.      Defendant Williams entered into the conspiracy with other APEG employees and

others and acted in furtherance thereof for the purpose of injuring the financial interest of

potential investors, including Ms. Leoussi-Bourodimos, by means of fraud.

         105.      Ms. Leoussi-Bourodimos – and, by extension, Plaintiff – had no knowledge of the

falsity of the foregoing representations and omissions and justifiably and reasonably relied on

them to their detriment.

         106.      As a direct and proximate result of the conspiracy, Plaintiff has been damaged in

the sum of $500,000.00 plus the promised and expected percentage interest in the nonexistent

CSAP.

                                            COUNT XIII
                      (Breach of Contract - APEG Under Respondeat Superior)

         107.      Plaintiff repeats and realleges Paragraphs 1 to 106 with the same force and effect

as though fully set forth herein.

         108.      At all relevant times there existed a valid and enforceable contract between Ms.

Leoussi-Bourodimos and Defendant Williamson: the Subscription Agreement.




4825-5338-4304.1                                  -15-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 16 of 18 PageID #:16



         109.      Ms. Leoussi-Bourodimos performed all of her obligations under the Subscription

Agreement, to wit: tendering $500,000.00 and executing the Subscription Agreement on

February 20, 2013.

         110.      Defendant Williamson, on behalf of Defendant APEG, and acting within the

scope of his employment, breached the contract by failing to provide a percentage interest in

CSAP.

         111.      As a direct and proximate result of this breach, Ms. Leoussi-Bourodimos suffered

damages in the amount of $500,000.00 plus the promised and expected percentage interest in the

nonexistent CSAP.

                                          COUNT XIV
                          (Conversion - APEG Under Respondeat Superior)

         112.      Plaintiff repeats and realleges Paragraphs 1 to 111 with the same force and effect

as though fully set forth herein.

         113.      Ms. Leoussi-Bourodimos was and is entitled to the percentage interest in CSAP

and acquired full and exclusive property rights to it upon execution of the Subscription

Agreement and $500,000.00 payment.

         114.      Defendants did not provide a percentage interest and unlawfully acquired the

original $500,000.00 payment, thereby unlawfully retaining, controlling, and possessing Ms.

Leoussi-Bourodimos’s property.

         115.      In so retaining, controlling, and possessing Ms. Leoussi-Bourodimos’s property,

they deprived her of its possession and use.

         116.      As a direct and proximate result of Defendants’ conversion, Ms. Leoussi-

Bourodimos has been harmed because she was deprived of compensation to which she is

entitled.



4825-5338-4304.1                                  -16-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 17 of 18 PageID #:17



                                           COUNT XV
                        (RICO § 1962(c) - APEG Under Respondeat Superior)

         117.      Plaintiff repeats and realleges Paragraphs 1 to 116 with the same force and effect

as though fully set forth herein.

         118.      Defendant APEG is an enterprise engaged in and whose activities affect interstate

commerce. Defendant Williamson is employed by or associated with the enterprise.

         119.      Defendants agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Ms. Leoussi-Bourodimos.            Specifically, Defendant Williamson, on

behalf of Defendant Aristotelis, induced Ms. Leoussi-Bourodimos to tender $500,000.00 in

support of a fictitious property acquisition project.           Defendant Williamson continues to

participate in a pattern of racketeering activity, including by attempting to solicit additional

investments funds.

         120.      The acts set forth above constitute a pattern of racketeering activity pursuant to 18

U.S.C. § 1961(5)

         121.      Defendants have directly and indirectly conducted and participated in the conduct

of the enterprise’s affairs through the pattern of racketeering and activity described above, in

violation of 18 U.S.C. § 1962(c).

         WHEREFORE, Plaintiff, GEORGE LIMBERT, as sole trustee of THE KALLIOPI

LEOUSSI-BOURODIMOS OHIO LEGACY TRUST, respectfully prays for an Order:

         (a)       Entering judgment in favor of Plaintiff and against each of Defendants;

         (b)       Awarding Plaintiff compensatory damages commensurate with the value of the
                   lost funds and expected percentage interest;

         (c)       Awarding Plaintiff punitive and exemplary damages for the intentional harm
                   inflicted on Plaintiff by each Defendant;



4825-5338-4304.1                                   -17-
      Case: 1:18-cv-07985 Document #: 1 Filed: 12/04/18 Page 18 of 18 PageID #:18




         (d)       Awarding Plaintiff the value of its reasonable attorneys’ fees and costs; and

         (e)       Awarding Plaintiff all such further and other relief as this Honorable Court deems
                   just.

                                                     Respectfully submitted,

                                                     LEWIS BRISBOIS BISGAARD & SMITH
                                                     LLP


                                                     By: /s/ Daniel K. Cetina
                                                         One of Its Attorneys

Christian T. Novay (ARDC No. 6284318)
Christian.Novay@lewisbrisbois.com
Daniel K. Cetina (ARDC No. 6320423)
Daniel.Cetina@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH LLP
550 West Adams Street, Suite 300
Chicago, Illinois 60661
P: 312.345.1718
F: 312.345.1778
Attorney for Plaintiff




4825-5338-4304.1                                   -18-
